Per Curiam:
In Anewalt’s Appeal, 42 Pa. 414, and other Pennsylvania cases, it has been held that to establish a conversion of real into personal property, the will must direct it absolutely, or out and out, and irrespective of contingencies; in other words, there must be an imperative direction to sell.
An inspection of the will now before us shows that the rule above stated does not apply. “Said land,” says the will, “shall be held until such times as those who own with me think it best to sell it, or parts of it from time to time if they think best; and • whenever the others of said owners are about to sell their interests in the whole or any part of the land, then my executors shall join with them in making such sale or sales, or make sale of my interest, if the same price that the others are getting can be obtained therefor.”
There is here no absolute direction to sell; on the other hand the power of the executors was made to depend on two contingencies : 1, that the testator’s cotenants should sell; 2, that they, the executors, should be able at that time to realize the same price as that which the cotenants might receive. Under any other conditions the executors were without power, and if they could sell at all for the purposes of the settlement of the estate, the power so to do must be derived from some other source than the will, and in the meantime the land must be held as land.
This conclusion relieves us from the consideration of the remaining question, that is: that if there was a conversion the register should have appraised this property when he appraised the balance of the estate. This might be so had there been anything in this connection for him to pass upon, but as there was-not, we need not discuss an abstract question.
The judgment is affirmed.